                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 NOAH NATHAN                                       :            CIVIL ACTION
          Plaintiff                                :
                                                   :            NO. 18-4547
                v.                                 :
                                                   :
 TAKEDA PHARMACEUTICALS                            :
 U.S.A., INC.                                      :
              Defendant                            :

                                             ORDER
       AND NOW, this 17th day of July 2019, upon consideration of Defendant Takeda

Pharmaceuticals, U.S.A., Inc.’s (“Defendant”) motion to transfer venue, [ECF 6], Plaintiff Noah

Nathan’s opposition thereto, [ECF 9], and Defendant’s reply, [ECF 13], it is hereby ORDERED,

for the reasons set forth in the accompanying Memorandum Opinion filed on this day, that

Defendant’s motion to transfer is GRANTED. The Clerk of Court is directed to TRANSFER

this matter to the United States District Court for the Eastern District of Virginia pursuant to 28

U.S.C. § 1404(a), and to mark this matter CLOSED.




                                             BY THE COURT:



                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
